HAWKINS, J.
Indictment for conspiracy with Henry B. Turner et al. The defendants Turner and Lyall. severed on the trial. The testimony is substantially the same as that in the case of Territory v. Turrer (No. 90), ante, p. 197, 37 Pac. 368, and fails to show the conspiracy charged. The defendants may have been guiliy of a misdemeanor, charged as the overt acts, or, from the testimony,—if the cattle killed at the time of their arrest were not their property, and the same were unlawfully and feloniously taken,—of grand larceny. They were not tried for these offenses. The motion to direct a verdict of not guilty should have been sustained. For these and the reasons stated (Territory v. Turner, supra) the judgment is reversed.
Baker, C. J., concurs,